Exhibit 16.1 GBH CPAs, PC 6002 Rogerdale Road, Suite 500 Houston, Texas77072 Tel:713-482-0000 Fax:713-482-0099 November 1, 2011 U.S. Securities and Exchange Commission Office of the Chief Accountant treet, NE Washington, DC 20549 Dear Sir or Madam: We have read Item 4.01 of Lucas Energy, Inc.’s Form 8-K to be filed with the Commission on or about November 1, 2011, and we agree with the statements concerning our firm contained therein. We have no basis to agree or disagree with any other matters reported therein. Sincerely, GBH CPAs, PC www.gbhcpas.com Houston, Texas
